Citation Nr: 0902121	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-04 845	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE


Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran had active service from April 1957 until April 
1959, with unverified periods of Reserve duty in 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.


FINDING OF FACT

Bilateral foot disability was initially demonstrated years 
after service and has not been shown by the competent 
clinical evidence of record to be etiologically related to 
any event of active service.


CONCLUSION OF LAW

Bilateral foot disability was not incurred in, or aggravated 
by, active service.  
38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
December 2004, February 2005, and March 2006 letters from VA 
to the appellant.  The December 2004 and February 2005 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the RO.  The March 2006 letter notified the veteran that a 
disability rating and effective date would be assigned in the 
event of award of the benefit sought. 

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because complete VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the claim was readjudicated 
thereafter, and the appellant therefore, has not been 
prejudiced.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and Dingess/Hartman.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  In 
addition, because the veteran's claim of service connection 
is denied in the instant decision, VA's failure to provide 
notice as to the assignment of a disability rating and/or 
effective date has no adverse impact on the veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

The Board notes that the veteran's service treatment records 
(STRs), if any, are presumed destroyed by a fire at the 
Records Management Center in St. Louis, Missouri in 1973.  A 
2004 VA request to the National Personnel Records Center 
(NPRC) for the veteran's medical and dental records resulted 
in a response that the veteran's record was fire related and 
there were no STRs or surgeon general's office reports 
(SGOs).  Moreover February 2005 correspondence from the VA to 
the St. Louis, Missouri Records Management Center indicates 
that several searches failed to recover the veteran's STRs.  
A February 2005 letter from the RO to the veteran informed 
him that his STRs may have been destroyed in the 1973 fire.  
The veteran was also furnished, and requested to complete and 
return, a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  The record does not indicate that 
a completed NA Form 13055 was returned to VA.

Further, the veteran was informed that the VA did not have 
any evidence to support his claim.  He was requested to send 
VA any evidence in his possession or inform VA about any 
evidence.  Moreover, he was informed that he should provide 
VA with enough information about any supporting evidence so 
that VA could request it from the appropriate agency.  The 
veteran submitted an undated handwritten doctor's statement 
which noted that the doctor did not have any pertinent 
records.  

When records in government custody are lost or destroyed, VA 
has a heightened duty to consider the benefit of doubt 
doctrine, to assist the claimant in developing the claim, and 
to explain its decision.  See Russo v. Brown, 9 Vet.App. 46, 
51 (1996).

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  

VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifested during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability, may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As is discussed in greater detail below, there is no record 
of evidence of any complaint or treatment for the disability 
at issue in service.  As the record does not establish the 
occurrence of an event in service, to which current 
disability may be related, an examination is not warranted 
pursuant to McLendon.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran claims entitlement to service connection for 
bilateral foot disability.  The first element of a service 
connection claim is that there must be medical evidence of a 
current disability.  

A report of a January 2001 podiatry consultation, three days 
post total knee anthroplasty, indicates the veteran's skin 
was pink, healthy, and well-hydrated without open lesions.  
His nails were yellow, thickened, elongated, and crumbly with 
sub-ungual debris accumulations.  The report notes 
onychomycosis of nails 1-5 B/L.

Reports of records from the Salt Lake City VA Medical Center 
(VAMC) indicate the veteran has been treated for venous 
ulcerations since September 2003, and had had ulcerations for 
at least three months prior to that time.  (The Board notes 
that the RO incorrectly cites the date as 1993 in its 2005 
Rating Decision.)  The report also reflects the veteran had a 
ulceration on the right ankle.

September 2004 Salt Lake City VAMC records indicate the 
veteran had stasis ulcerations, maceration of the right 
interdigital spaces, minimal surrounding erythema, minimal 
serious exudate, foul odor of the right lower extremity, with 
no ascending lymphangitis or tunneling.

A report of a February 2005 podiatry consultation indicates 
the veteran complained of ulcerations to the right medial 
ankle and dorsal bases of toes 2-4.  July and August 2005 VA 
medical reports reflect treatment for chronic ulcerations to 
the right ankle and dorsal/distal foot.  A January 2006 
physician's letter reports that the veteran had been treated 
for the previous six months for non-healing venous ulcers of 
the lower extremities.  

While the Board concedes that the veteran has current 
bilateral foot disability, for the following reasons, the 
Board finds service connection is not warranted.  

As noted above the veteran's STRs were presumably destroyed 
in a 1973 fire.  The Board notes that the veteran has not 
made any averments that he ever complained of, or was treated 
for, a foot condition or injury while in service.  

The only evidence of record regarding an in-service 
incurrence, is the veteran's averments that his foot 
disability began in 1958 or 1959 in Fort Lewis, Washington ( 
See VA Form 21-526 Parts B and D, and VA Form 9).  The 
veteran has provided no other information regarding his in-
service foot condition.  He has not alleged any in-service 
foot incidents, examinations, treatments, or possible 
disability causes, other than the climate of Fort Lewis, 
Washington.  

The Board finds that the second element of a service 
connection claim, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease-has not been met.  

As noted above, in some circumstances, lay testimony can 
serve as a substitute for medical evidence in order to 
establish an in-service injury.  In each case where a veteran 
is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medial and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).

In this case, the evidence of record establishes that the 
veteran served at Fort Lewis, Washington.  There is no 
medical evidence of record which indicates that mere active 
duty service at Fort Lewis, Washington is related the 
veteran's current foot disability.  The veteran has not 
provided any additional evidence which relates his foot 
disability to active military service.  Based on the 
veteran's averment that he was treated by a physician in 
Bakersfield, California. (See VA Form 21-526), VA requested 
that the veteran complete a VA Form 21-4142.  There is no 
evidence of record that the veteran submitted an applicable 
completed form.  In addition, the veteran did not aver as to 
what year(s) this treatment occurred.  

Moreover, it is significant to point out that the evidence of 
record establishes that the first post-service finding or 
treatment regarding a foot disability was made in 2003, 44 
years after the veteran's discharge from service.  The Board 
notes that the lapse of time between service separation and 
the earliest documentation of current disability is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, in the absence of demonstration of continuity of 
symptomatology, or a nexus medical opinion, the Board finds 
that the initial post service manifestation of a foot 
disability, years after the veteran's discharge from active 
service, to be too remote from service to be reasonably 
related thereto.  

The veteran has expressed a belief that his foot disability 
is causally related to active service.  However, the Board 
notes that the veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu, supra.

In conclusion, the competent evidence of record fails to 
demonstrate that the veteran's foot disability was incurred 
during active service or is causally related to the veteran's 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds 
service connection for bilateral foot disability is not 
warranted.


ORDER

Entitlement to service connection for bilateral foot 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


